DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Th prior 35 U.S.C. 102 rejection of the claims 1, 8 and 15 as well as the Double Patent rejection of the claims are hereby withdrawn in light of amendments to the claims (9/15/21) and the Terminal Disclaimer filed 8/12/21.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.

                                   Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims (9/15/21) including: utilizing, by the device, the trained machine learning model on a document to: identify information indicating an abstract insight, a first concrete insight, and a non-insight in the document, wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight: wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual 
            Pendyala (US PGPUB 2016/0140210 A1) discloses a method of identifying potential material facts in documents including the use of machine learning algorithms to identify material fact paragraphs, material fact sentences/opinions/concepts and non-material fact sentences/opinions/concepts as well as adjusting the machine learning models used in the identification for errors, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Farid (US PGPUB 2018/0150459 A1) discloses identifying similar documents based on semantic factual similarity, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Hu (US PGPUB 2013/0081056 A1) discloses identifying abstract and specific
topics in a document/social media message and associating the identified topics with a
collection of messages, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Zhang (US 9,047,283 B1) discloses discovering topics in a document and
building a category structure based on selected topics, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658